FILED
                             NOT FOR PUBLICATION                            MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BLANCA IRMA LINARES-PENA,                        No. 08-75036

               Petitioner,                       Agency No. A095-118-139

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Blanca Irma Linares-Pena, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence, Ramos-Lopez v. Holder, 563 F.3d 855, 858 (9th Cir. 2009),

and we deny the petition for review.

         Substantial evidence supports the agency’s finding that Linares-Pena failed

to show past persecution or a well-founded fear of future persecution by gangs in

El Salvador on account of her membership in a particular social group. See INS v.

Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992); see also Molina-Morales v. INS,

237 F.3d 1048, 1052 (9th Cir. 2001) (purely personal retribution is not persecution

on account of a protected ground). Accordingly, Linares-Pena’s asylum claim

fails.

         Because Linares-Pena failed to meet the lower burden of proof for asylum,

her claim for withholding of removal necessarily fails. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

         PETITION FOR REVIEW DENIED.




                                            2                                  08-75036